Citation Nr: 1737506	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as related to in-service exposure to herbicide agents.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as related to in-service exposure to herbicide agents.  

3.  Entitlement to an earlier effective date, prior to October 5, 2010, for the grant of service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.     

In February 2014, the Veteran and his spouse testified before a Decision Review Officer (DRO), seated at the RO.  A transcript has been procured for the record.  

The issues of service connection for peripheral neuropathy of the upper and lower extremities, and an earlier effective date for the grant of service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2010 rating decision reopened a previously denied claim for service connection for peripheral neuropathy of the upper extremities and denied the underlying claim. 
 
2.  Evidence received since the May 2010 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  An unappealed May 2010 rating decision reopened a previously denied claim for service connection for peripheral neuropathy of the lower extremities and denied the underlying claim. 
 
4.  Evidence received since the May 2010 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision that denied a reopened claim for service connection for peripheral neuropathy of the upper extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a peripheral neuropathy of the upper extremities has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 2010 rating decision that denied a reopened claim for service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a peripheral neuropathy of the lower extremities has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e) (2016); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

Peripheral neuropathy is a condition that is presumed to relate to a period of service if the veteran is exposed to herbicide agents, but only if the peripheral neuropathy began to manifest to a compensable degree within one year of the last exposure.  38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also attempt to directly prove a medical nexus between peripheral neuropathy and exposure to herbicide agents even if the criteria for presumptive service connection have not been met.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.  

In a February 1997 rating decision, the RO denied the Veteran's initial claims for service connection for peripheral neuropathy of the upper and lower extremities.  In that decision, the RO indicated that, although the Veteran was presumed exposed to herbicide agents during service, his peripheral neuropathy did not begin to manifest to a compensable degree within one year of his last presumed exposure.  The RO also noted that the record did not indicate any other nexus between the Veteran's peripheral neuropathy and service.  In a subsequent May 2010 rating decision, the RO reopened the Veteran's previously denied claims for service connection for peripheral neuropathy and denied the underlying claims for essentially the same reasons as those listed in the February 1997 rating decision.  Thus, evidence in this case can be considered new and material if it suggests that the Veteran's peripheral neuropathy either manifested within a year of herbicide agent exposure or is otherwise related to service, to include in-service herbicide exposure.  

Reviewing the evidence submitted since the May 2010 rating decision, at the February 2014 DRO hearing, the Veteran stated that VA examiners, having diagnosed him with peripheral neuropathy, advised him that his symptoms appeared to match those of individuals exposed to Agent Orange.  That evidence is new, as it was not previously of record at the time of the May 2010 rating decision.  It is also material because it suggests that the Veteran's peripheral neuropathy might be caused by in-service herbicide agent exposure.  

New and material evidence having been received, the claims for service connection for peripheral neuropathy of the upper and lower extremities are reopened.  To that extent only, the appeals are allowed.


ORDER

The claim of entitlement to service connection for peripheral neuropathy of the upper extremities is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened and, to that extent only, the appeal is granted.


REMAND

Regarding the claims for service connection for peripheral neuropathy of the upper and lower extremities, a remand is necessary to schedule an examination to determine the etiologies of the claimed disabilities.  

Regarding the claim for an earlier effective date for ischemic heart disease, generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2016); Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010.  38 C.F.R. § 3.816(c)(1)-(3) (2016).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4) (2016). 

In this case, the record reflects that the Veteran served in Vietnam, and, in a September 2011 rating decision, he was granted presumptive service connection for ischemic heart disease based on exposure to herbicides in service.  As such, he is a Nehmer class member.  In the September 2011 rating decision, the RO assigned an effective date of October 5, 2010, the date an examiner diagnosed the Veteran with ischemic heart disease, specifically an acute myocardial infarction secondary to total occlusion of the right coronary artery, and underlying three vessel coronary disease.  However, the record indicates that, in November 1994, the Veteran filed a claim for service connection for an irregular heartbeat, which was denied in an unappealed June 1995 rating decision.  The Veteran claims that the irregular heartbeat he experienced at the time was a symptom of an ischemic heart disease.  The Board notes that, in a September 1996 VA treatment record, a VA examiner wrote a notation, stating that an EKG showed a heart attack.  A remand is necessary to obtain medical opinions regarding the approximate date of onset of the Veteran's ischemic heart disease. 

Accordingly, the issues of service connection for peripheral neuropathy of the upper and lower extremities, and an earlier effective date for the grant of service connection for ischemic heart disease are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed peripheral neuropathy and heart disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA neurological examination with a qualified examiner to determine the etiology of the claimed peripheral neuropathy of the upper and lower extremities.  The examiner must review the record and should note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should offer diagnoses for any found neurological disabilities of the upper or lower extremities.  After an examination, an interview with the Veteran, and a review of the claims file, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disability of the upper and/or lower extremities became manifest to a compensable degree by January 13, 1970, the one-year anniversary of the Veteran's last presumed exposure to herbicide agents?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disability of the upper and/or lower extremities was caused by service or any incident of service, to include presumed exposure to herbicide agents?

A complete rationale for the opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  Provide the claims file to a VA cardiologist for opinions regarding the onset of the Veteran's service-connected ischemic heart disease.  The examiner must review the record and should note that review in the report.  In reviewing the file, the examiner must note the records for treatment for a diagnosed irregular heartbeat in the mid-1990s for which the Veteran initially claimed service connection.  The examiner should also note the September 1996 VA treatment record, in which a VA examiner wrote a notation, stating that an EKG showed a heart attack.  Having reviewed the file, the examiner is asked to answer the following:

(a)  Is it your opinion that the irregular heartbeat for which the Veteran claimed service connection in the mid-1990s was either a symptom of or a form of ischemic heart disease?

(b)  To the best of your ability, what is the approximate month of onset for the Veteran's ischemic heart disease?

A complete explanation for the opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Then, readjudicate the claims for service connection for peripheral neuropathy of the upper and lower extremities, and an earlier effective date for the grant of service connection for ischemic heart disease.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


